Title: To James Madison from John Morton, 9 August 1802
From: Morton, John
To: Madison, James


					
						Sir.
						Newport, R.I. 9th. Augt. 1802
					
					I have now the honor to inform you of my arrival in the United States from the Havana; 

which place I left on the 15th. of the last month; a circumstance which I should have communicated 

before, had I not been attacked, immediately on my arrival, by a severe bilious fever, from which I am 

but just, & slowly recovering.
					Agreable to intimations contained in my letter, addressed to you, Sir, on the 24th. of may, I 

left Mr. Vincent Gray provisionally charged with our public affairs in that quarter, and a Copy of his 

Letter of Instructions, for that purpose, I deem it proper to transmit herewith.
					On the day of my departure, I had the honor of introducing Mr. Gray to His Excelly. the 

Governor & Captain-General, who was pleased to receive him; & to promise him every further admission 

& protection which might be practicable under the restricting Orders from his Government which, in 

that respect, existed.
					On a previous occasion, when I apprised His Excelly. of my intentions of returning to the U. 

States, on my private business, & of my desire to introduce to Him a Gentleman whom I was 

empowered to leave provisionally charged with the affairs of my Department, his Excelly. replied; that 

to such an arrangement he would consent, but, as it had ever rested on his personal responsibility, it 

must now be made, on the part of the Agent, more ostensibly on a private footing; and on a petition or 

request, in writing, of that nature & purport, & specifying a limited time of residence.
					Desirous that the Establishment should be preserved, without any such additional restriction 

(which if obtained through the mode suggested by his Excell’y must be necessarily brought into the 

view, & subjected to the remark, of his subordinate Officers, & the Control of his Council) I affected not 

to understand the whole scope or tendency of his remarks; & observed, that I presumed His Excelly. 

could (if at all) still exercise his discretionary powers, without being at the trouble of so much 

formality.  I pressed the matter no farther at that time; and on more reflexion, & on my introduction of 

Mr. Gray personally His Excelly. was pleased to wave the difficulty, and to receive hm in the manner I 

have already stated.
					It is, therefore, my opinion, Sir, that the residence of a public Agent (if it should continue to 

be desired by my Government) would in future be more readily effected thro’ a person already 

established there, than by one going from the U;States newly clothed with such authority.  The existing 

American concerns in that quarter requiring such Agency, or wherein it could be useful, have in fact 

almost entirely ceased; & must continue lessening whilst similar restrictions shall remain upon our 

trade & intercourse: but, I am not the less of opinion that the residence of a public Officer might 

continue to be in some respects serviceable, & therefore desireable to be retained by the U.States so 

long as practicable; and how far that is rendered probable may be perhaps in some measure ascertained 

from the following parts of the present address.
					I have now occasion to transmit a third proclamation of the Government of Cuba, respecting 

the residence of Strangers; published on the 4th. of the last month.
					It will have been perceived, Sir, by my former Dispatch, enclosing the prohibitory Decree of 

May last, that I had no additional apprehensions, as it regarded our own Citizens; but I continued, 

nevertheless, on my guard to oppose by every mean in my power any disposition which might be shewn for even it’s partial enforcement.  One 

instance, alone, occurred wherein my interference became necessary.  The term of limitation expired on 

the 12th. of June: Mr. Robt. Reed arrived on the 14th.; on the 15th. presented to me your introductory 

letter of the 7th. april; and on the following Day Mr. Reed being ordered to leave the Island, within a 

few hours, I had occasion for bringing the subject of the Decree to some decision.
					The result of my application to the Govr. was a renewed assurance of his desire & intention to 

extend every further practicable Indulgence to our Citizens; and a permission, in particular, for Mr. 

Reed to remain.
					The last Decree (that now transmitted) was going into more full & effectual operation.
					In the conformable enumeration of foreigners, which took place, it was discovered how small 

was the proportion of American to that of other foreign residents; the number of the latter exceeding, 

greatly, any former calculations.  On their appearance before the Assessor-General, (who is also the 

Lieutt. Governor) those enquiries were made which are directed in the proclamation: permissions for 

further residence were granted according to their apparent necessities; and in the distribution of those 

indulgencies there appeared, so far as I could learn, no exercise of partiality or favor to those of one, 

more than of another nation.
					In the occasional conferences which I had with the Governor on the subject of those Decrees, 

& particularly the last, he stated to me his receipt of repeated & late Instructions from his Court 

respecting the measures therein pursued: that they were so positive as to leave him no discretionary 

powers whatever; that, of course, those which he might still think proper to exercise would rest on a 

very hazardous responsibility; and that any accommodation, therefore, as to the residence of our 

Citizens, beyond what would be absolutely, & clearly, necessary for adjusting past transactions, must 

not be expected or solicited.
					Every other public measure have an actual Effect at present, & an apparent tendency for the 

future, in almost totally annihilating our Trade & Intercourse with that colony.
					The best informed Merchants & Planters, with whom I have frequently conversed, have 

invariably asserted that to be a leading object in the view of a principal part of the former class of 

Citizens; & of those in the administration of the Government.
					From a large portion of the Planters, and many Merchants, it is true, that a petition has been, 

some time since, transmitted to their Court; praying that the Trade might be partially continued in the 

admission of a few Articles of the growth & manufacture of the U.States; & in the exportation of 

Molasses from the island; but to that proposition no Answer had been received.
					In one of my former Conferences with the Governor, & when touching on this subject, he did 

not hesitate to say that such articles (namely, Lumber, Utensils for Sugar-Plantations, & Horses) would 

always be admitted; but recent Cases have occurred wherein it was found to depend upon the 

discretionary will & responsibility of His Excelly.; the legality thereof having been strongly, & in some 

instances successfully, contested by the Admintrador Genl. of the Customs: so that vessels would 

depart from the U.States under a very uncertain, & therefore discouraging prospect.
					The partial admission of our Vessels, since the Peace, as effected mostly thro’ corruptive 

influence with the Intendant, & as mentioned in my former dispatches, had even come under 

retrospective investigation, & occasioned a formal Impeachment of that Officer by the Governor & 

Council; the result of which was not fully known on my departure; but which will no doubt terminate in 

the transmission of well-substantiated charges against him, to the Court of Spain.
					In all those wavering and distracting opinions, & Contentions, among the Heads of 

Departments, the American Trader has been subjected to variable & frequently unjust & rigorous 

measures; and the Island left to suffer under the most pressing wants: And on my Departure there 

appeared no well-grounded Expectation of what would be the future consequences.
					I beleive that I have now stated, Sir, the leading & most important matters of American 

concern, in that quarter; but, on the further restoration of my Health & on my Arrival in N.York (which I 

hope will, be in a few days) it is probable that some other points, of a more general nature, will occur 

to my mind, as proper for your further information; in which case I will beg the liberty of 

communicating the same.  I have however to add on this head that if any subjects should occur to the 

President, or to yourself, which may be thought to require a more full elucidation from me either by 

personal attendance, or by letter, I shall be in willing readiness to obey your commands.  My future 

address will be at New-York.  I have the Honor to remain, Sir, with sincere Respect, Your mo. ob. Servt.
					
						Jno. Morton
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
